        Case 7:18-cr-00625-KMK Document 130 Filed 09/09/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   X


UNITED STATES OF AMERICA
                                                           CONSENT PRELIMINARY ORDER
               - V. -                                      OF FORFEITURE/
                                                           MONEY JUDGMENT
ANDREA GROSSMAN,
                                                           18 Cr. 625 (KMK)
                        Defendant.

----------------------------------                   X


               WHEREAS, on or about August 29, 2018, ANDREA GROSSMAN (the

"Defendant"), among others, was charged in an Indictment, 18 Cr. 625 (KMK) (the "Indictment"),

with conspiracy to commit health care fraud , in violation of Title 18, United States Code, Section

1349(Count One); health care fraud, in violation of Title 18, United States Code, Section 1347

(Count Two); and obstruction of a federal audit, in violation of Title 18, United States Code,

Section 1516 (Count Three);

               WHEREAS , the Indictment included a forfeiture allegation as to Counts One and

Two of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 982(a)(7), of any and all property, real and personal that constitutes or is derived,

directly or indirectly, from gross proceeds traceable to the commission of the offenses charged in

Count One and Two of the Indictment;

               WHEREAS , on or about August 1, 2019, the Defendant pied guilty to Count One

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit,

pursuant to Title 18, United States Code, Section 982(a)(7), $50,000 representing proceeds

traceable to the commission of the offense charged in Count One of the Indictment;
        Case 7:18-cr-00625-KMK Document 130 Filed 09/09/21 Page 2 of 4




               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $50,000 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Indictment that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

              IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Nicholas Bradley of counsel, and the Defendant, and her counsel, Paul Rinaldo, Esq. ,

that:

               1.     As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $50,000 in United States currency

(the "Money Judgment"), representing the amount of proceeds traceable to the offense charged in

Count One of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, ANDREA

GROSSMAN, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.

               3.     All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney ' s Office, Southern District of New
             Case 7:18-cr-00625-KMK Document 130 Filed 09/09/21 Page 3 of 4
'f




     York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's

     Plaza, New York, New York 10007 and shall indicate the Defendant's name and case number.

                    4.      The United States Marshals Service is authorized to deposit the payments

     on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

     to such forfeited property.

                    5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

     is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

     of the Money Judgment.

                    6.      Pursuant to Rule 32.2(6 )(3) of the Federal Rules of Criminal Procedure, the

     United States Attorney ' s Office is authorized to conduct any discovery needed to identify, locate

     or dispose of forfeitable property, including depositions, interrogatories, requests for production

     of documents and the issuance of subpoenas.

                    7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

     of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

     Rules of Criminal Procedure.




                         [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
       Case 7:18-cr-00625-KMK Document 130 Filed 09/09/21 Page 4 of 4




               8.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.



AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York



By:

                            Attorney
       One St. Andrew's Pl a
       New York, NY 10007
       (914) 993-1962


ANDREA GROSSMAN


                                                                     s>j.r/z,
                                                                    DATE



By:
       Paul    aldo, q.                                             DATE
                                                                         s/4J,1
       Atta ey for Defendant
       50 Main Street, Suite l 000
       White Plains, NY 10606




      BLE KE        M. KARAS                                        DATE
UNITE STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
